3/18/2015 SCANNED Page 1
..


                      CASE No. 401-81177-2013 COUNT SINGLE INCIDENT No.ffRN: 9197402931/AOOI

THE STATE OF TEXAS                                                                                FILED IN
                                                              §          IN THE 401ST JliDICIAL
                                                                                           5th COURT OF APPEALS
                                                              §                                 DALLAS, TEXAS
v.                                                            §          DISTRICT COlJRT
                                                              §                            3/31/2015 12:49:48 PM
YISRA YL ZADOK HAWKINS                                        §          COLLIN COliNTY, TEXAS LISA MATZ
                                                              §                                     Clerk
STATE IDNo.: TX05899811                                       §
                            JUDGMENT OF CONVICTION BY COliRT-WAIVER OF JtiRY TRIAL
                                                                 Date Judgment
Judge Presiding:      HON. MARK J. RUSCH                                             03/02/2015
                                                                 Entered:
                                                                 Attorney for
Attorney for State:   ZEKE FORTENBERRY                                                ROBERT HULTKRANTZ
                                                                 Defendant:
Offense for which Defendant Convicted:
SEX OFFENDERS DUTY TO REGISTER LIFE/90 DAY
Chargin~ Instrument:                       Statute for Offense:
INDICTMENT                                 62.102(b)(3) Code of Criminal Procedure
Date of Offense:
0312712013
Degree of Offense:                         Plea to Offense:              Findings on Deadly Weaoon:
2ND DEGREE FELONY                          NOT GUILTY                    N/A
Terms of Plea Bargain:
FOUR (4) YEARS CONFINEMENT IN THE INSTITUTIONAL DIVISION, TDCJ, COURT COSTS, WAIVERS,
BACK TIME CREDIT.
Plea to I" Enhancement                 Plea to 2113 Enhancement/Habitual
Paragraph:                     N/A     Paragraph:                            N/A
Findings on I 51 Enhancement                             Findings on 2nd
                                  N/A                                                             N/A
Paragraph:                                               Enhancement/Habitual Paragraph:
Date Sentence                                            Date Sentence to
                          03/02/2015                                                    03/02/2015
Imposed:                                                 Commence:
Punishment and Place
                          FOUR (4) YEARS INSTITUTIONAL DIVISION, TDCJ
of Confinement:
Fine:                             Court Costs:    Restitution:        Restitution Payable to:
$0.00                             $ 388 .44       $ O.OO              9~~TIM (see below)         0   AGENCY/AGENT (see

THE CONFINEMENT ORDERED SHALL RUN CONCURRENTLY.
THE FINE ORDERED SHALL RUN CONCURRENTLY.

0  SENTENCE OF CONFINEMENT SUSPENDED, DEFENDANT PLACED ON COMMUNITY SUPERVISION
FOR N/ A YEARS.
Sex Offender Registration Requirements apply to the Defendant. TEX. CODE CRIM. PROC. chapter 62
The age of the victim at the time of the offense was 12 years.
               If Defendant is to serve sentence in TDCJ. enter incarceration periods in chronological order.
               From 4/5/13 to 3/2/15 From _ _ to _ _ From _ _ to _ _
Time           From _ _ to _ _ From _ _ to _ _ From _ _ to _ _
Credited:
               If Defendant is to serve sentence in county jail or is given credit toward fine and costs. enter days credited
               below.

401-81177-2013                                                                                                              Page
1 of 3
                 N/A DAYS        NOTES: NIA

All pertinent information, names and assessments indicated above are incorporated into the language of the judgment
below by reference.
       This cause was called for trial in Collin County, Texas. The State appeared by her District Attorney.

Counsel I Waiver of Counsel select one
   Defendant appeared in person with Counsel.
D Defendant knowingly, intelligently, and voluntarily waived the right to representation by counsel in writing in open court.
        Both parties announced ready for trial. Defendant waived the right of trial by jury and entered the plea indicated
above. The Court then admonished Defendant as required by law. It appeared to the Court that Defendant was mentally
competent to stand trial, made the plea freely and voluntarily, and was aware of the consequences of this plea. The Court
received the plea and entered it of record. Having heard the evidence submitted, the Court found Defendant guilty of the
offense indicated above. In the presence of Defendant, the Court pronounced sentence against Defendant.

        The Court FINDS Defendant committed the above offense and ORDERS, ADJUDGES AND DECREES that
Defendant is GUILTY of the above offense. The Court FINDS the Presentence Investigation, if so ordered, was done
according to the applicable provisions of TEX. CODE CRIM. PROC. art. 42.12 § 9.

         The Court ORDERS Defendant punished as indicated above. The Court ORDERS Defendant to pay all fines, court
costs, and restitution as indicated above.

Punishment 0 tions select one
     Confinement in State Jail or Institutional Division. The Court ORDERS the authorized agent of the State of Texas or
the Sheriff of this County to take, safely convey, and deliver Defendant to the Director, Institutional Division, TOCJ. The
Court ORDERS Defendant to be confined for the period and in the manner indicated above. The Court ORDERS Defendant
remanded to the custody of the Sheriff of this county until the Sheriff can obey the directions of this sentence. The Court
ORDERS that upon release from confinement, Defendant proceed immediately to the Collin County District Clerk. Once
there, the Court ORDERS Defendant to pay, or make arrangements to pay, any remaining unpaid fines, court costs, and
restitution as ordered by the Court above.
D County Jail-Confinement I Confinement in Lieu of Payment. The Court ORDERS Defendant immediately
committed to the custody of the Sheriff of Collin County, Texas on the date the sentence is to commence. Defendant shall be
confined in the Collin County Jail for the period indicated above. The Court ORDERS that upon release from confinement,
Defendant shall proceed immediately to the Collin County District Clerk. Once there, the Court ORDERS Defendant to pay,
or make arrangements to pay, any remaining unpaid fines, court costs, and restitution as ordered by the Court above.
D Fine Only Payment. The punishment assessed against Defendant is for a FINE ONLY. The Court ORDERS Defendant to
proceed immediately to the Office of the Collin County . Once there, the Court ORDERS Defendant to pay or make
arrangements to pay all fines and court costs as ordered by the Court in this cause.

Execution I Suspension of Sentence (select one)
~ The Court ORDERS Defendant's sentence EXECtJTED.
0   The Court ORDERS Defendant's sentence of confinement StJSPENDED. The Court ORDERS Defendant placed on
community supervision for the adjudged period (above) so long as Defendant abides by and does not violate the tenns and
conditions of community supervision. The order setting forth the tenns and conditions of community supervision is
incorporated into this judgment by reference.

           The Court ORDERS that Defendant is given credit noted above on this sentence for the time spent incarcerated.




401·81177-2013                                                                                                             Pag!'
2   or 3
                                                3/18/2015 SCANNED Page 1
'    .


            Following the disposition of this cause, the defendant's fingerprints were, in open court, placed upon a Judgment
    Certificate of Defendant's Prints. Said Certificate is attached hereto and is incorporated by reference as a part of this
    Judgment.

             Furthennore, the fol1owing special findings or orders apply:
    Special Drivers License for Sex Offender:
    The Court ORDERS Defendant to apply for an original or renewed Texas Driver's License or personal identification
    certificate not later than 30 days after release from confinement or upon receipt of written notice from the Texas Department
    of Public Safety (DPS). The Court further ORDERS Defendant to annually renew the license or certificate. The DPS shall
    place an indication on the Defendant's driver's license or personal identification certificate that the Defendant is subject to the
    sex offender registration requirements. The Court ORDERS the clerk of the C~urt to send a copy of this order to the DPS and
    to Defendant. TEX. CODE CRIM. PROC. art. 42.016.


                                                      Signedonthe 16           dayof_M_a_r_ch_ _ _---'2015




                                                       PRINTED NAME
                                                       If sitting for Presiding Judge




    Cleric




    401-81177·2013
    3of 3